Title: To George Washington from the Maryland Council, 30 March 1780
From: Maryland Council
To: Washington, George


          
            State of MarylandAnnapolis March 30th 1780.
          
          
            In Council.
            Mr Robert Mundell is recommended by this Board to his Excellency General Washington, or the Commanding Officer at Elizabeth Town, for his License to go into the City of New York, for the purpose of obtaining a passage to Great Britain.
            
              Tho. Sim Lee
            
          
        